                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW MEXICO

  IN RE:
  ROMAN CATHOLIC CHURCH                                      No. 11-18-13027 TA
  OF THE ARCHDIOCESE OF SANTA FE,
                Debtor.

      NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

          HECTOR H. BALDERAS, ATTORNEY GENERAL OF THE STATE OF NEW

  MEXICO (James C. Jacobsen, Assistant Attorney General), hereby gives notice of his

  appearance herein on behalf of the State of New Mexico, Workers Compensation

  Administration (“WCA”), and requests that copies of all notices and pleadings be

  provided to him at the address below.

                                              Respectfully submitted,
                                              HECTOR H. BALDERAS,
                                              New Mexico Attorney General
                                              by__Electronically Submitted____
                                              James C. Jacobsen
                                              Assistant Attorney General
                                              201 Third Street NW, Suite 300
                                              Albuquerque, NM 87102
                                              (505) 717-3527
                                              (505) 318-1050 (fax)
                                              jjacobsen@nmag.gov

  I CERTIFY that on December 7, 2018 I electronically filed the foregoing with the Court
  via the CM/ECF system. All attorneys and parties identified with the Court for electronic
  service on the record in this case received service electronically in accordance with the
  CM/ECF system on the date of filing. I certify that I mailed the foregoing, first class
  postage pre-paid, to the following parties, at the addresses listed below: none.

  /S/ James C. Jacobsen




Case 18-13027-t11     Doc 40     Filed 12/07/18     Entered 12/07/18 10:45:14 Page 1 of 1
